Citation Nr: 0321069	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-03 277	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an increased (compensable) initial rating for 
the residuals of a right fifth metacarpal fracture.

(The issue of entitlement to service connection for paranoid 
schizophrenia will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran served on active duty from February 1979 to March 
1983.  He also served in the National Guard from May 1984 to 
May 1991, which included inactive duty training from May 18 
to 20, 1990, and on June 8, 1990, and active duty for 
training from June 9, 1990, to June 23, 1990.

This appeal to the Board of Veterans' Appeals (Board) stems 
from an October 1995 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO).  The RO granted the 
veteran's claim for service connection for residuals of a 
fracture of his right fifth metacarpal and assigned an 
initial 0 percent evaluation.  But the RO denied his claims 
for service connection for a left knee injury, tinnitus, and 
paranoid schizophrenia.  The RO denied his claim for a non-
service connected disability pension as well.  He filed a 
Notice of Disagreement (NOD) in November 1995 and a Statement 
of the Case (SOC) was issued in December 1995.  He then 
submitted a Substantive Appeal (VA Form 9) later in December 
1995, wherein he requested a hearing at the RO before a local 
hearing officer.  The hearing was held in June 1998, at which 
time he withdrew his appeal for a 
non-service connected disability pension.

In a November 1999 Board decision, the claims for service 
connection for tinnitus and a left knee disability were 
denied.  The other claims for a higher initial rating for the 
residuals of the fifth metacarpal fracture and for service 
connection for paranoid schizophrenia were remanded to the RO 
for further development and consideration.

Very recently, in May 2003, the veteran's representative 
submitted a statement (written brief presentation) suggesting 
the veteran may want to file a petition to reopen the claims 
for service connection for tinnitus and a left knee 
disability.  But since the Board already denied these claims 
in November 1999, there must be new and material evidence to 
reopen them.  See 38 C.F.R. § 3.156.  So if the veteran 
indeed intends to file a petition to reopen these claims, he 
must do this at the RO since the Board does not currently 
have jurisdiction to consider these additional issues.  See 
38 C.F.R. § 20.200.

Note also that the RO adjudicated the claim concerning the 
right fifth metacarpal fracture as one for an increased 
rating.  However, in light of the important distinction noted 
by the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals 
(Court)) in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized this issue as involving 
the propriety of the initial evaluation assigned.

In order to make a fully-informed decision regarding claim 
for service connection for paranoid schizophrenia, the Board 
is requesting a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) 
(2002).  Once the Board receives the opinion, the veteran and 
his representative will be provided a copy of it and given 60 
days to submit any additional evidence or argument in 
response.  See 38 C.F.R. § 20.903 (2002).  Then the Board 
will decide this claim.  So the present decision only 
concerns the propriety of the initial rating assigned for the 
right fifth metacarpal fracture residuals.


FINDINGS OF FACT

1.  All available evidence and information has been obtained 
necessary for an equitable disposition of the veteran's 
appeal for an increased initial rating for the residuals of 
his right fifth metacarpal fracture. 

2.  The veteran complains of occasional pain and weakness as 
a residual of his right fifth metacarpal fracture, but there 
are no significant residuals on objective clinical 
evaluation; he has full range of motion and normal strength 
in his fingers and hand, and even he acknowledges the 
fracture is well healed and does not limit him in his 
employment or daily living.




CONCLUSION OF LAW

The criteria have not been met for an initial compensable 
schedular evaluation for the veteran's service-connected 
right fifth metacarpal fracture residuals.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic 
Code 5227 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In May 2002, the RO sent the veteran a letter, and in January 
2003 the RO issued a supplemental statement of the case 
(SSOC) to the veteran specifically informing him of the 
evidence and information necessary to substantiate his claim, 
the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20 (2002).  

Only the current level of functional impairment is of primary 
importance in situations where the veteran is requesting a 
higher (i.e., increased) rating for an already established 
service-connected disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  But as previously mentioned, 
when, as here, the veteran timely appealed the rating 
initially assigned for his disability-just after 
establishing his entitlement to service connection for it-VA 
must consider his claim in this context.  And this, in turn, 
includes determining whether he is entitled 


to a "staged" rating to compensate him for various times 
since filing his claim when his disability may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson, 12 Vet. App. at 125-26.

The veteran's service-connected right fifth metacarpal 
fracture residuals are rated by analogy to 38 U.S.C.A. § 
4.71a, Diagnostic Code 5227 [ankylosis of finger].  See, too, 
38 C.F.R. § 4.20.  Ankylosis of the fifth finger of either 
the major or minor extremity warrants a noncompensable 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  If 
the ankylosis is extremely unfavorable, the disability is to 
be evaluated as amputation under Diagnostic Codes 5152 to 
5156.  See Note, 38 C.F.R. § 4.71a, Diagnostic Code 5227.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).  Other relevant factors 
cited in the DeLuca decision were weakness and/or premature 
fatigability and incoordination-including during prolonged 
use or at times ("flare ups") when the veteran's symptoms 
are most prevalent.

The veteran's service medical records reveal that he 
fractured his right fifth metacarpal in April 1980.  In May 
1980, he was returned to full duty.  Separation examination 
in February 1983 found the upper extremities to have been 
normal.  

An October 1995 rating decision granted service connection 
for the residuals of a fracture of the right fifth metacarpal 
and assigned a 0 percent rating, effective July 1995.

A VA examination was conducted in December 2002.  The 
examiner reviewed the claims file.  The veteran was right 
hand dominant.  It was noted that he told the VA examiner 
that his fifth metacarpal fracture had healed well and did 
not limit him during active duty or currently in his 
employment or daily living.  He complained of occasional pain 
(aching) over the fifth metacarpal and occasional weakness 
and tingling with firm gripping or handshaking.  During the 
objective clinical portion of the examination, the veteran 
had full range of motion in his hand with good composite 
grasp strength.  Range of motion in the metacarpophalangeal 
joint of the fifth finger, in particular, was 40 degrees 
extension to 100 degrees flexion.  The range of motion in the 
proximal interphalangeal joint was 0 to 95 degrees flexion.  
Range of motion in the distal interphalangeal joint was 15 
degrees extension to 75 degrees flexion.  Hand and finger 
muscle testing was normal (5/5).  The diagnosis was a healed 
fifth metacarpal fracture.  The VA examiner indicated that 
his physical examination of the veteran was normal, and that 
he was not experiencing any significant, current, functional 
disability from his fifth metacarpal fracture.

In statements and testimony, the veteran complained of 
experiencing pain and weakness due to his service-connected 
fracture of the fifth metacarpal.

It is clear that the veteran's right little finger is not 
extremely unfavorably ankylosed-or even ankylosed at all for 
that matter.  If he had ankylosis, there would be complete 
immobility and consolidation of the joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  He has completely normal range of 
motion in his fingers and hand, and in the right fifth 
metacarpal specifically, so obviously his finger is not 
ankylosed.  In fact, the VA examiner found no current 
significant residuals whatsoever resulting from the fracture 
in service.  Thus, even worst case scenario, the only rating 
that may be assigned under Diagnostic Code 5227 is 0 
percent-which he currently has.

Because he is a layman, the veteran simply has no competence 
to give a medical opinion, himself, on the severity of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board further observes that the veteran is not entitled 
to a higher rating pursuant to DeLuca and 38 C.F.R. §§ 4.40 
and 4.45 because he does not have any actual functional 
impairment (due to pain, weakness, etc.) causing 
additional limitation of motion above and beyond that 
objectively demonstrated.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  And, in light of the complete absence of 
any current residuals, he does not exhibit any symptoms that 
could be evaluated under another Diagnostic Code or that may 
be indicative of additional functional loss due to pain, 
weakness, so on and so forth.  Moreover, as the record 
contains no objective medical evidence of residuals of the 
right fifth metacarpal fracture during the entire appeal 
period, there is no basis for assigning a "staged" rating 
under Fenderson either.

For the reasons discussed above, the preponderance of the 
evidence is against the claim for an increased rating for the 
residuals of the right fifth metacarpal fracture, so the 
benefit-of-the-doubt doctrine does not apply and the appeal 
must be denied.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1991). 


ORDER

The claim for an initial rating higher than zero percent for 
residuals of a right fifth metacarpal fracture is denied.




	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

